DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “a purification device for purifying air, comprising: a housing provided with an air inlet and an air outlet, wherein a cavity communicating with the air inlet and the air outlet is defined in the housing; at least one purifying assembly rotatably arranged in the cavity and located between the air inlet and the air outlet, wherein a respective purifying assembly of the at least one purifying assembly comprises a first rotary cylinder and a first rotary disk, the first rotary cylinder is spaced apart from a side wall of the housing, a side wall of the first rotary cylinder is provided with a first mesh in a circumferential direction of the side wall of the first rotary cylinder, the first rotary disk is connected downstream of the first rotary cylinder, and a portion of the first rotary disk, which is located between the first rotary cylinder and the housing in a radial direction, is provided with a second mesh, a water inlet pipe comprising a water inflow end and water discharge end, the water discharge end being provided with a plurality of circumferentially distributed water injection nozzles, and the water discharge end extending into the first rotary cylinder; and a fan assembly comprising a fan and a motor, the fan being arranged downstream of the purifying assembly to drive air flow from the air inlet to the air outlet via the purifying assembly, and the motor being 
Claim 11 recites “an air purifier comprising a purification device for purifying air, wherein the purification device for purifying air comprises : a housing provided with an air inlet and an air outlet, wherein a cavity communicating with the air inlet and the air outlet is defined in the housing; at least one purifying assembly rotatably arranged in the cavity and located between the air inlet and the air outlet, wherein a respective purifying assembly of the at least one purifying assembly comprises a first rotary cylinder and a first rotary disk, the first rotary cylinder is spaced apart from a side wall of the housing, a side wall of the first rotary cylinder is provided with a first mesh in a circumferential direction of the side wall of the first rotary cylinder, the first rotary disk is connected downstream of the first rotary cylinder, and a portion of the first rotary disk, which is located between the first rotary cylinder and the housing in a radial direction, is provided with a second mesh, a water inlet pipe comprising a water inflow end and water discharge end, the water discharge end being provided with a plurality of circumferentially distributed water injection nozzles, and the water discharge end extending into the first rotary cylinder; and a fan assembly comprising a fan and a motor, the fan being arranged downstream of the purifying assembly to drive air flow from the air inlet to the air outlet via the purifying assembly, and the motor being configured to drive the purifying assembly and the fan into rotation”.  WO reference(WO .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
February 8, 2022